Citation Nr: 0817665	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of skull 
fracture. 

2.  Entitlement to service connection for brain tumors, 
including pituitary tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 7, 1996, to 
November 18, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO denied, inter alia, 
service connection for a skull fracture and for bipolar 
disorder, and denied an application to reopen her claim for 
service connection for a brain tumors, including pituitary 
tumors.  

In February 2006, the RO reopened the veteran's claim for 
service connection for brain tumors but denied the claim on 
the merits.   In June 2006, the Board concurred and found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for brain tumors, 
including pituitary tumors.  The Board the remanded the 
claims involving service connection for brain tumors, 
including pituitary tumors, residuals of a skull fracture, 
and a psychiatric disability for additional evidentiary 
development.  

After all requested development was accomplished, the RO 
continued to deny service connection for residuals of a skull 
fracture and for brain tumors, including pituitary tumors.  
However, the RO granted service connection and assigned a 50 
percent rating for bipolar disorder, effective from March 2, 
2000.  Since the veteran did not appeal either the initial 
rating or the effective date assigned for this disability, 
that claim has been fully resolved and is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  A 
transcript of that hearing has been associated with the 
claims file.



FINDINGS OF FACT

1.  The veteran did not sustain a skull fracture or any other 
head injury in service. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability related to a skull fracture. 

3.  The veteran's pituitary tumors were first diagnosed over 
one year after her separation from service and have not been 
linked by competent medical evidence to service. 


CONCLUSIONS OF LAW

1.  Residuals of skull fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Brain tumors, including pituitary tumors, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2003, November 2005, May 2006, and August 2006.  
These letters informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claims for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and her representative.  In 
doing so, pursuant to the Board's June 2006 remand, VA 
obtained the veteran's service medical records and service 
personnel records, which had not been associated with the 
claims file when the claims was initially adjudicated by the 
RO.  The veteran testified at her hearing that she had been 
told by a private physician that her brain tumors were 
related to head trauma she had sustained in service.  But 
since the veteran was unable to recall the name of the 
physician or his new address, VA has no duty to attempt to 
obtain these records.  See 38 C.F.R. § 3.159 (cc)(1)(i) 
("The claimant must provide enough information to identify 
and locate the existing records, including the person, 
company, agency, or other custodian holing the records . . 
.")

The Board finds that a VA examination in not necessary to 
determine whether the veteran currently suffers from 
residuals of a skull fracture and whether her pituitary 
tumors are related to service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the claim for service connection for a skull 
fracture, the record already includes several MRI studies, 
none of which show any evidence of a skull fracture.  There 
is also no evidence of any head trauma in service, let alone 
a skull fracture.  Instead, there is only the veteran's 
unsubstantiated allegation that she fractured her skull in 
service, which is insufficient evidence to require VA to 
schedule an examination for a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004). Simply put, 
none of the three prongs outlined in McLendon has been met.  

With respect to her pituitary tumors, the Board notes that 
these tumors were first identified approximately 18 months 
after her service had ended.  It is also worth mentioning 
that she was on active duty for less than six weeks.  The 
Board also points out that the veteran did not report any 
persistent symptoms associated with these tumors since 
service.  Although she has experienced various psychiatric 
symptoms since service, a VA examiner attributed these 
symptoms to her service-connected bipolar disorder.  The VA 
examiner further explained that there was no overlap of 
symptoms between the veteran's tumors and her psychiatric 
disorders.  Thus, the second and third prongs in McLendon 
have not been met with respect to this claim.  Id.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Residuals of a Skull Fracture

The veteran claims that she fractured her skull in service 
when a crewman accidentally hit her in the head while opening 
a heavy cement door.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires;  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records during her brief period 
of service make no reference to a skull fracture or any kind 
of closed-head injury.  The only significant treatment was 
when she was admitted to Great Lakes Naval Hospital in 
November 1996 after becoming confused, agitated, and 
delusional.  Upon admission, it was noted that she had 
overdosed on Flagyl, Sudafed, and other medication.  But the 
records associated with this hospitalization make no 
reference to a head injury.  The veteran was immediately 
discharged from service after being released from the 
hospital.  Thus, in the absence of any evidence of a head 
injury in service, the service medical records provide 
compelling evidence against the veteran's claim.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

But even more fatal to the veteran's claim is the fact that 
there is absolutely no medical evidence of a current 
disability involving a skull fracture.  For example, MRI 
studies performed in May 1998, December 1998, April 1999, and 
June 2000 make no reference to a prior skull fracture.  These 
studies therefore constitute highly probative evidence 
against the veteran's claim.  

In October 1998, the veteran was seen at the Headache Center 
of Southern Nevada for complaints involving a two-year 
history of headaches.  The veteran told the treating 
clinician that the headaches began in service after being 
struck in the head by a heavy door.  However, the diagnostic 
impression was history of pituitary adenoma with associated 
headaches.  It thus appears that the clinician attributed the 
veteran's headaches to her pituitary tumors - for which 
service connection is being denied by virtue of this decision 
- rather than the alleged head injury, which has never been 
verified.  Therefore, these records provide additional 
evidence against the claim. 

In light of these findings, the veteran has not meet the 
essential element under Hickson that she has a current 
disability related to a skull fracture.  Since there is no 
medical evidence of a current disability, the veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Indeed, the only evidence that the veteran fractured her 
skull in service are lay statements provided by the veteran 
and her mother, including testimony presented as her May 2006 
hearing.  But neither the veteran nor her mother is competent 
to attribute her symptoms to a skull fracture, which requires 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a skull 
fracture.  And as the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Brain Tumors, Including Pituitary Tumors

The veteran claims that she developed tumors in her brain 
and/or pituitary gland during her brief period of active 
duty.  But after carefully reviewing the evidence of record, 
the Board finds no basis to grant her claim. 

The Board notes that VA regulation has identified malignant 
tumors of the brain as a chronic disease.  Therefore, such 
tumors may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran has met the first element under Hickson of a 
current disability, as a pituitary tumor was identified on 
MRI testing in May 1998.  The diagnostic impression was 
multiple small punctate area of hyperintensity following 
injection of contrast within the pituitary, which is 
consistent with focal microadenomas or prolactinomas.  These 
findings are consistent with a pituitary tumor.  The Board 
notes, however, that MRI studies in December 1998, April 999, 
and June 2000 indicate that this may not be a tumor.  For 
example, the April 1999 MRI revealed a normal brain and 
pituitary without contrast.  

These conflicting findings reflect that the issue of whether 
the veteran actually has a pituitary tumor is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations, the veteran is given the benefit 
of the doubt.  Consequently, resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran has 
a pituitary tumor.  38 C.F.R. § 3.102.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

Although the veteran has met the first element of a current 
disability, there is simply no medical evidence that the 
veteran's pituitary tumor had its onset either in service or 
during the one-year presumptive period after service.  Since 
the veteran has not the third element under Hickson - i.e. 
medical evidence of a nexus between service and the pituitary 
tumor - the claim must be denied. 

The service medical records make no reference to tumors of 
the brain or pituitary gland, thereby providing evidence 
against the claim.  See Struck, 9 Vet. App. at 147-48.  
Moreover, since the tumor was first identified in May 1998, 
approximately 18 months after the veteran's separation from 
active duty, there is no basis to grant the claim either on a 
direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board also emphasizes that none of the post-
service medical records contains a medical opinion relating 
the veteran's tumor to service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

The Board has considered the veteran's argument that her 
psychiatric symptoms are, in part, related to her pituitary 
tumor.  And since she has experienced psychiatric symptoms 
since service, service connection for a pituitary tumor is 
warranted.  This argument has no merit, however, since her 
psychiatric symptoms have been attributed to her service-
connected bipolar disorder.  Moreover, a VA examiner in April 
2007 found that the veteran's pituitary tumor and psychiatric 
disorder were separate illnesses that do not overlap.  In 
short, since medical evidence does not show that the 
veteran's pituitary tumor had it onset either in service or 
during the one-year presumptive period after service, there 
is no medical basis to grant the claim.  

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran and her mother, 
including testimony presented as her May 2006 hearing.  But 
neither the veteran nor her mother is competent to determine 
the etiology or date of onset of a pituitary tumor.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
Thus, their statements have no probative value in this 
regard.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for brain tumors, including pituitary 
tumors.  And as the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for brain tumors, including pituitary 
tumors, is denied. 

Service connection for residuals of skull fracture is denied. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


